DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.
 
Response to Amendment
The Amendment filed September 15, 2021 has been entered. Claims 1-6 and 7-20 remain pending in the application.  
Claim Objections
Claim 18 objected to because of the following informalities: 
 - “measuring pulse the at least one” is unclear, 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 8-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (US 2014/0094675 A1) (hereinafter – Luna) in view of Cohn et al. (US 2018/0078148 A1) (hereinafter – Cohn).

Regarding claim 1, Luna discloses A method of non-invasive, continuous, real-time measurement of blood pressure, the method comprising (Abstract and entire document):
receiving a plurality of pulse observations from a plurality of bio-impedance sensors disposed on a blood-pressure monitoring device, the blood-pressure monitoring device being arranged on a bodily region of a wearer (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate signal can include (or can be based on) a pulse wave.” And para. [0018], “As used herein, the term "sensor" can refer, for example, to a combination of one or more driver electrodes and one or more sink electrodes for determining one or more bioimpedance-related values and/or signals, according to some embodiments.”);
selecting a subset of the plurality of pulse observations corresponding to a subset of the plurality of bio-impedance sensors (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of electrodes 110a and 110b are optimal electrodes 110 for acquiring a sufficient representation of the one or more physiological characteristics from the second signal.”);
measuring, via the selected subset of the plurality of pulse observations received from a subset of the plurality of bio-impedance sensors, at least one parameter selected from the group consisting of pulse amplitude (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate ;
and converting the at least one parameter to a blood pressure of the wearer (Para. [0034], “Further, physiological characteristic determinator 226 is configured to use either HR signal 229a or a respiration signal 229b, or both, to derive other physiological characteristics, such as blood pressure data ("BP") 229c, a maximal oxygen consumption ("VO2 max") 229d, or any other physiological characteristic.”).
Luna fails to disclose measuring, via the selected subset of the plurality of pulse observations received from a subset of the plurality of bio-impedance sensors, at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time,
However, in the same field of endeavor, Cohn teaches measuring, via the selected subset of the plurality of pulse observations received from a subset of the plurality of bio-impedance sensors, at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time (Para. [0017], “The bioimpedance measurement device may be used to extract important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity, similar to using a pressure transducer.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Luna to include pulse wave velocity as taught by Cohn in order to measure important parameters such as arterial stiffness (Para. [0014], “Pressure-based sensing of the pulse wave offers a non-invasive approach to extracting important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity. Such parameters may be utilized to determine arterial stiffness, for example.”).
Regarding claim 2, Luna and Cohn teach The method of claim 1, Luna further discloses wherein the selecting is based, at least in part, on a signal quality of each sensor of the plurality of bio-impedance sensors (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of electrodes 110a and 110b are optimal electrodes 110 for acquiring a sufficient representation of the one or more physiological characteristics from the second signal.”).
Regarding claim 3, Luna and Cohn teach The method of claim 1, Luna further discloses further comprising providing, via the plurality of bio-impedance sensors, data corresponding to multiple views of vasculature and cardiac phenomena underlying the bodily region of the wearer (Para. [0018], “Sensor selector 122 is configured to determine which one or more subsets of electrodes 110 (out of a number of subsets of electrodes 110) are adjacent to a target location. As used herein, the term "target location" can, for example, refer to a region in space from which a physiological characteristic can be determined. A target region can be adjacent to a source of the physiological characteristic, such as blood vessel 102, with which an impedance signal can be captured and analyzed to identify one or more physiological characteristics.”).
Regarding claim 4, Luna and Cohn teach The method of claim 3, Luna further discloses wherein a signal quality is determined at least in part by a location of a sensor of the plurality of bio-impedance sensors relative to a blood vessel (Para. [0018], “Sensor selector 122 is configured to determine which one or more subsets of electrodes 110 (out of a number of subsets of electrodes 110) are adjacent to a target location. As used herein, the term "target location" can, for example, refer to a region in space from which a physiological characteristic can be determined. A target region can be adjacent to a source of the physiological characteristic, such as blood vessel 102, with which an impedance signal can be captured and analyzed to identify one or more physiological characteristics.”).
Regarding claim 5, Luna and Cohn teach The method of claim 1, Luna further discloses wherein the subset comprises at least two pairs of sensors of the plurality of bio-impedance sensors that facilitates improvement of at least one of accuracy and redundancy (Para. [0018], “Examples of a subset of electrodes include subset 107, which is composed of electrodes 110d and 110e, and subset 105, which is composed of electrodes 110c, 110d and 110e. More or fewer electrodes can be used.”).
Regarding claim 8, Luna and Cohn teach The method of claim 1, Luna further discloses further comprising adjusting parameters of the plurality of bio-impedance sensors to control a sensing coverage area of the plurality of bio-impedance sensors or observations (Para. [0019], “While electrodes 110a and 110b may be displaced from the target location, other electrodes are displaced to a position previously occupied by electrodes 110a and 110b (i.e., adjacent to the target location).”).
Regarding claim 9, Luna and Cohn teach The method of claim 1, Luna further discloses further comprising detecting a quality of a signal or a quality of contact between a sensor of the plurality of bio-impedance sensors and a wearer's skin sensed by the plurality of bio-impedance sensors (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of electrodes 110a and 110b are optimal electrodes 110 for acquiring a sufficient representation of the one or more physiological characteristics from the second signal.”).
Regarding claim 10, Luna and Cohn teach The method of claim 1, Luna further discloses further comprising detecting a posture of the wearer or a location of the body region where a sensor of the plurality of bio-impedance sensors is placed in reference to the wearer's body (Para. [0018], “Sensor selector 122 is configured to determine which one or more subsets of electrodes 110 (out of a number of subsets of electrodes 110) are adjacent to a target location. As used herein, the term "target location" can, for example, refer to a region in space from which a physiological characteristic can be determined. A target region can be adjacent to a source of the physiological characteristic, such as blood vessel 102, .
Regarding claim 12, Luna and Cohn teach The method of claim 1, Luna further discloses wherein the plurality of bio-impedance sensors provide redundancy (Para. [0019], “While electrodes 110a and 110b may be displaced from the target location, other electrodes are displaced to a position previously occupied by electrodes 110a and 110b (i.e., adjacent to the target location).”).
Regarding claim 13, Luna discloses A wearable blood-pressure monitoring device comprising (Abstract and entire document):
a controller (Para. [0017], “physiological information generator 120”);
a plurality of pairs of electrodes arranged to be in contact with a bodily region of a wearer (FIG. 1A and Para. [0017], “Diagram 100 depicts an array 100 of electrodes 110 coupled to a physiological information generator 120 that is configured to generate data representing one or more physiological characteristics associated with a user that is wearing or carrying array 101.”);
 a plurality of pairs of bio-impedance sensors coupled to the controller, each sensor of the plurality of pairs of bio-impedance sensors being positioned in contact with the bodily region of the wearer and interposed between a pair of electrodes of the plurality of pairs of electrodes (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate signal can include (or can be based on) a pulse wave.” And para. [0018], “As used herein, the term "sensor" can refer, for example, to a combination of one or more driver electrodes and one or more sink electrodes for determining one or more bioimpedance-related values and/or signals, according to some embodiments.”);
a securement device coupled to the controller (Para. [0017], “FIG. 1A illustrates an exemplary array of electrodes and a physiological information generator disposed in a wearable data-capable band, according to some embodiments.”);
and wherein the controller captures signals corresponding to different combinations of sensors of the plurality of bio-impedance sensors and determines a subset of sensors of the plurality of bio- impedance sensors that provide data actionable (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of electrodes 110a and 110b are optimal electrodes 110 for acquiring a sufficient representation of the one or more physiological characteristics from the second signal.”)
Luna fails to disclose for a determination of pulse wave velocity.
However, in the same field of endeavor, Cohn teaches for a determination of pulse wave velocity (Para. [0017], “The bioimpedance measurement device may be used to extract important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity, similar to using a pressure transducer.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Luna to include pulse wave velocity as taught by Cohn in order to measure important parameters such as arterial stiffness (Para. [0014], “Pressure-based sensing of the pulse wave offers a non-invasive approach to extracting important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity. Such parameters may be utilized to determine arterial stiffness, for example.”).
Regarding claim 14, Luna and Cohn teach The wearable blood-pressure monitoring device of claim 13, Luna further discloses wherein the securement device is at least one of a strap, a patch, or a wrist band configured to facilitate coupling of the plurality of sensors to the bodily region (Para. [0017], “FIG. 1A illustrates an exemplary array of electrodes and a physiological information generator disposed in a wearable data-capable band, according to some embodiments.”).
Regarding claim 15, Luna and Cohn teach The wearable blood-pressure monitoring device of claim 13, Luna further discloses wherein the plurality of bio-impedance sensors measure at least one parameter selected from the group consisting of pulse amplitude (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate signal can include (or can be based on) a pulse wave.” And para. [0018], “As used herein, the term "sensor" can refer, for example, to a combination of one or more driver electrodes and one or more sink electrodes for determining one or more bioimpedance-related values and/or signals, according to some embodiments.”).
Luna fails to disclose wherein the plurality of bio-impedance sensors measure at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time,
However, in the same field of endeavor, Cohn teaches wherein the plurality of bio-impedance sensors measure at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time (Para. [0017], “The bioimpedance measurement device may be used to extract important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity, similar to using a pressure transducer.”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Luna to include pulse wave velocity as taught by Cohn in order to measure important parameters such as arterial stiffness (Para. [0014], “Pressure-based sensing of the pulse wave offers a non-invasive approach to extracting important cardiovascular parameters, such as heart rate, augmentation index, and pulse wave velocity. Such parameters may be utilized to determine arterial stiffness, for example.”).
Regarding claim 16, Luna and Cohn teach The wearable blood-pressure monitoring device of claim 13, Luna further discloses further comprising a display or storage device coupled to the controller (Para. [0048], “Computing platform 800 exchanges data representing inputs and outputs via input-and-output devices 801, including, but not limited to, keyboards, mice, audio inputs (e.g., speech-.
Regarding claim 17, Luna and Cohn teach The wearable blood-pressure monitoring device of claim 13, Luna further discloses wherein the plurality of bio-impedance sensors are arranged in an array or other geometric forms (FIG. 1A and Para. [0017], “Diagram 100 depicts an array 100 of electrodes 110 coupled to a physiological information generator 120 that is configured to generate data representing one or more physiological characteristics associated with a user that is wearing or carrying array 101.”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (US 2014/0094675 A1) (hereinafter – Luna) in view of Cohn et al. (US 2018/0078148 A1) (hereinafter – Cohn) in further view of Ferber et al. (US 2016/0242700 A1) (hereinafter – Ferber).

Regarding claim 6, Luna and Cohn teach The method of claim 1, Luna fails to disclose further comprising measuring a pulse transit time between the sensors of the subset of the plurality of bio-impedance sensors.
However, in the same field of endeavor, Ferber teaches further comprising measuring a pulse transit time between the sensors of the subset of the plurality of bio-impedance sensors (Para. [0020], “In some embodiments, the feature extraction module is further configured to determine a phase shift between the first signal and the second signal; calculate, based on the phase shift, any of a pulse wave velocity or a pulse transit time; and the blood pressure calculation module further configured to calculate the arterial blood pressure value based on first set of feature vectors, the second set of feature vectors, any of the pulse wave velocity or the pulse transit time,”).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (US 2014/0094675 A1) (hereinafter – Luna) in view of Cohn et al. (US 2018/0078148 A1) (hereinafter – Cohn) in further view of Moon et al. (US 2010/0324384 A1) (hereinafter – Moon).

Regarding claim 11, Luna and Cohn teach The method of claim 10, Luna fails to disclose further comprising calibrating the pulse wave velocity detection algorithm responsive to a view of vasculature and cardiac phenomena and the detected posture.
However, in the same field of endeavor, Moon teaches further comprising calibrating the pulse wave velocity detection algorithm responsive to the view of vasculature and cardiac phenomena and the detected posture (Para. [0071], “Additional processing of the ACC waveforms yields the patient's arm height, from which hydrostatic changes in blood pressure can be estimated and used to calibrate the cNIBP measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Luna to include posture adjustments as taught by Moon in order to improve accuracy (Para. [0015], “Sensors attached to the lower and upper arms each measure signals that are collectively analyzed to estimate the patient's arm height; this can be used to improve accuracy of a continuous blood pressure measurement (cNIBP), as described below.”).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber et al. (US 2016/0242700 A1) (hereinafter – Ferber) in view of Luna et al. (US 2014/0094675 A1) (hereinafter – Luna).

Regarding claim 18, Ferber discloses A method of calibrating a wearable blood-pressure monitoring device, the method comprising (Abstract and para. [0223], “A second type may be a "specific" model which requires calibration in order to be used to calculate arterial blood pressure values.”):
receiving a plurality of pulse observations disposed on a blood-pressure monitoring device, the blood-pressure monitoring device being arranged on a bodily region of a wearer (FIG. 4, para. [0106], “The apparatus 400 comprises a central unit 402, a sensor array 404, and a coupling means 408. The central unit 402 may be a wearable member made of elastic and/or flexible hypoallergenic wearable material.”);
capturing signals from different combinations of sensors of the plurality of bio-impedance sensors (Para. [0248], “As indicated, an example selected (or, extracted) wave, first order derivative of the selected wave, and the second derivative of the selected wave are shown in FIGS. 25A-C, respectively.” Multiple sets of data are recorded, and data can be separated or selected for further analysis.);
for a determination of at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time, and pulse amplitude (Para. [0249], “In some embodiments, if two LEDs at the same wavelength are positioned at different locations of the same artery, a phase shift may be obtained between the measured PPG signals, e.g., due to blood flow. This may facilitate calculation of pulse wave velocity (PWV) and/or pulse transit time (PTT), both of ;
and measuring pulse the at least one parameter as a phase shift between the subset of sensors of the plurality of bio-impedance sensors (Para. [0249], “In some embodiments, if two LEDs at the same wavelength are positioned at different locations of the same artery, a phase shift may be obtained between the measured PPG signals, e.g., due to blood flow. This may facilitate calculation of pulse wave velocity (PWV) and/or pulse transit time (PTT), both of which may be included in a feature vector, and/or otherwise provided to the empirical blood pressure model used to calculate arterial blood pressure values.”).
Ferber fails to disclose from a plurality of bio-impedance sensors
determining a subset of sensors of the plurality of bio-impedance sensors that provide data actionable for a determination of at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time, and pulse amplitude;
However, in the same field of endeavor, Luna teaches from a plurality of bio-impedance sensors (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate signal can include (or can be based on) a pulse wave.” And para. [0018], “As used herein, the term "sensor" can refer, for example, to a combination of one or more driver electrodes and one or more sink electrodes for determining one or more bioimpedance-related values and/or signals, according to some embodiments.”)
determining a subset of sensors of the plurality of bio-impedance sensors that provide data actionable for a determination of at least one parameter selected from the group consisting of pulse wave velocity, pulse pressure, pulse slope, pulse arrival time, and pulse amplitude (FIG. 2 and Para. [0022], “According to various embodiments, a heart rate signal can include (or can be based on) a pulse wave.” And para. [0018], “As used herein, the term "sensor" can refer, for example, to a combination of ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ferber to include sensor selection as taught by Luna in order to make sure the electrodes are optimal (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of electrodes 110a and 110b are optimal electrodes 110 for acquiring a sufficient representation of the one or more physiological characteristics from the second signal.”).
Regarding claim 19, Ferber and Luna teach The method of claim 18, Ferber fails to disclose wherein the determining comprises evaluating at least one of signal strength and a location of a sensor of the plurality of bio-impedance sensors.
However, in the same field of endeavor, Luna teaches wherein the determining comprises evaluating at least one of signal strength and a location of a sensor of the plurality of bio-impedance sensors (Para. [0018], “Sensor selector 122 is configured to determine which one or more subsets of electrodes 110 (out of a number of subsets of electrodes 110) are adjacent to a target location. As used herein, the term "target location" can, for example, refer to a region in space from which a physiological characteristic can be determined. A target region can be adjacent to a source of the physiological characteristic, such as blood vessel 102, with which an impedance signal can be captured and analyzed to identify one or more physiological characteristics.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Ferber to include sensor selection as taught by Luna in order to make sure the electrodes are optimal (Para. [0019], “In some embodiments, sensor selector 122 can be configured to determine (periodically or aperiodically) whether the subset of 
Regarding claim 20, Ferber and Luna teach The method of claim 19, Ferber further discloses wherein the determining further comprises measuring peak- to-peak amplitude of bio-impedance (Para. [0016], “In some embodiments, the measurement values include any of wave peak locations or amplitudes, or wave valley locations or amplitudes.” See also para. [0094], “The output signal of the energy receiver 206 may be an electric current or an electric voltage, of which the amplitude may be related to the amount of the energy detected.” Thus peak-to-peak analysis can be performed on bio-impedance measurements.).
Response to Arguments
Applicant’s arguments with respect to claims 1- have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791